303 So. 2d 624 (1974)
GENERAL INVESTMENT, INC.
v.
Robert J. GAUDET.
No. 6441.
Court of Appeal of Louisiana, Fourth Circuit.
November 7, 1974.
Rehearings Denied December 10, 1974.
Graham Stafford, Bradford H. Walker, Schumacher, McGlinchey, Stafford & Mintz, New Orleans, for plaintiff-appellee.
Patrick D. Breeden, Russell & DeRussy, New Orleans, for defendant-appellant.
Before SAMUEL, REDMANN and BOUTALL, JJ.
REDMANN, Judge.
For loss from "an unfair or deceptive method, act or practice" within La.R.S. 51:1405, actual damages and attorney's fees are recoverable; R.S. 51:1409. The present claim for damages and attorney's fees asserts as a basis for recovery under R.S. 51:1409 the seizure of an automobile under executory process when plaintiff (and its transferor) did not meet the legal requirements for executory process. (It was stipulated that the seizure "was not in accordance with law.")
Damages and attorney's fees are due under prior law for improper obtaining of seizure under executory process; Escat v. National Bank of Comm. in N. O., La. App. 1973, 284 So. 2d 832. We therefore decline to decide whether they are also due under R.S. 51:1409.
Because the attorney spent considerable time on this alternate theory of recovery we do not pay him for all his time. We estimate a reasonable fee from his time-records and testimony.
The judgment appealed from is in part reversed and there is judgment for Robert J. Gaudet against General Investment Inc. for $500 damages for unlawful seizure with interest from judicial demand and for $750 attorney's fees and all costs of this appeal.
Reversed in part and rendered.